DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See ¶0069).  
Claims 2-4 encompass this limitations and are rejected for same reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 3 recites “the same sequence” There is insufficient antecedent basis for this limitation in the claim.  

Claim 3 recite “than may occur” this suggests some kind of comparison.  Examiner assumes it is a typo and suggests correcting to –that may occur---.
Claim 1 recites “at least two interleaved codes” This codes are related to first set of codes, and hence they should be same.  However, applicant has omitted the term “correlation”.  This raises confusion as to whether they are same codes as describes in specification or something else.
Claim 2 recites “complementary pseudo random number codes …are utilized” It is not understood if the apparatus utilizes these codes as separate, or as codes or as the interleaved codes as in parent claim.  It is not clearly recited as to where is this utilized.  Specification does not seem to provide any direction regarding this as well.
Claim 3 recites “the optical test signals” There is insufficient antecedent basis for this limitation in the claim.  
Claim 3 recites “without need for suspending data transmission”.  There is no reference to any data transmission in the OTDR, in preceding lines including claim and parent claim. The OTDR of the claim is limited to correlation codes transmission only.   Hence it is not understood what data transmission is being suspended.
Claim 4 recites “utilizes fast transmission signals”.  There is no reference to any data transmission in the OTDR, in preceding lines including claim and parent claim.  The OTDR of the claim is limited to correlation codes transmission only.   Hence it is not understood what transmission signals is being referred to here.
Claim 5 recites “advanced signal processing”.  The term is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner interprets that digital signal processing achieves this.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 rejected under 35 U.S.C. 103 as being unpatentable over Joffe [US 20130251363 A1] in view of Li [US 20110228255 A1].
As per claim 11, Joffe teaches a correlation optical time-domain reflectometer (Joffe Fig 2) comprising
a first transmitter with a first wavelength having a first signal (Joffe Fig 2 item 33, ¶0019) that utilizes correlation codes transmitted in the same sequence (Joffe ¶0014 “a pseudo-random (PN) sequence, such as an M-sequence, is transmitted”) to produce noise cancellation of spurious reflected signals than may occur during optical channel measurements (Joffe ¶0011 to ¶0012 goal is to reduce thermal tail effects on OTDR analysis.  This implies some noise cancellation) and 
a second transmitter with a second wavelength having a second signal (Joffe Fig 2 item 34, ¶0019) that utilizes transmitted in the same sequence wherein the second signal is a negative version of the first signal (Joffe ¶0016 “…the element 25 may selectively transmit the sequence from the generator 22 or the digital data stream 27 such that only one of the correlation sequence or the stream 27 is transmitted at a time ”, ¶0017 “the digital signal transmitted by the transmitter 34 is inverted with respect to the signal transmitted by the transmitter 33. ”).
In view of 112 rejection above, Joffe does not expressly teach at least two interleaved codes.  Joffe teaches PN sequence, such as an M sequence (Examiner interprets that applicant is referring to Golay codes / complementary codes).  
However, it is known that Golay sequence can be used as a PN sequence.  For e.g.  Li, in similar technology teaches use of Golay sequence can be used as a PN sequence (Li ¶0059 “a Golay code sequence can be used as the pseudo-random number sequence of the phase modulation system.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Joffe by integrating sequence as in Li.  The motivation would be to use sequence that possesses superior characteristics where the side lobe of the autocorrelation function becomes exactly 0 (reduced noise in system).
As per claim 2, Joffe in view of Li further teaches wherein complementary pseudo random codes with low cross-correlation properties are utilized (Joffe Fig 2, items 33, 34 transmit inverted /negative, i.e. complementary signals) for improved efficiency, increased signal to noise ratio, and enhance spatial resolution (This in intended use of the signal applied).
As per claim 5, Joffe in view of Li further teaches for monitoring optical links, measurements of reflected power and for fault location using optical time-domain reflectometry (Joffe ¶0013-¶0014) based on correlation (Joffe ¶0015, Fig 2 item 17) and advanced signal processing (¶0024, Fig 2, digital signal processing) to provide increased resolution, range, sensitivity, and dynamic range for measurements of single-mode or multimode channels (This is claimed as intended use of a digital signal processing.  SMF and MMF are the only two types of fibers, this claim limitation encompasses all fibers used in optical communication).

Claims 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Joffe in view of Li as applied to claim 1 above, and further in view of Sandstrom [US 20130272694 A1].
As per claims 3-4, Joffe in view of Li teaches claim 1 as discussed above.  Joffe in view of Li does not expressly teach wherein the optical test signals continuously monitor the optical channel eliminating the need for suspending data transmission or apparatus that utilizes fast transmission signals >2 Gb/s to increase the spatial resolution of the performed measurement.
Sandstrom teaches wherein the optical test signals continuously monitor the optical channel eliminating the need for suspending data transmission (Sandstrom ¶0004” need to be suspended in order to perform the OTDR testing.” Fig 4 solution WDM multipelxing) or 
apparatus that utilizes fast transmission signals >2 Gb/s (Sandstrom ¶0017) to increase the spatial resolution of the performed measurement (This is claimed as intended use of high speed data signals).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Joffe in view of Li by integrating high speed signals.  The motivation would be to provide communication and testing performance, including, good isolation between the OTDR signal and the data signal (Sandstrom ¶0004). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/           Primary Examiner, Art Unit 3793